Citation Nr: 0002335	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  93-10 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board remanded this issue in October 1998 for further 
development.  The RO, after readjudicating the claim based on 
the requested development continued its denial of the 
veteran's claim.  The case has returned to the Board for 
appellate review.  In compliance with the Board's remand, the 
RO attempted to contact the veteran in November 1998 and 
January 1999 with respect to his request for a hearing before 
a hearing officer at the RO.  The RO also informed the 
veteran that he could submit additional evidence.  The 
veteran, however, has not responded to the RO's 
correspondence.  Therefore, the Board finds that no further 
development is in order.


FINDINGS OF FACT

1.  The ratings for the veteran's permanent non-service 
connected disabilities are:  a 30 percent rating for an 
anxiety disorder with a history of a personality disorder, 
passive aggressive features and drug and alcohol dependence, 
alleged as post-traumatic stress disorder (PTSD); a 20 
percent rating for chronic low back pain with mild 
degenerative changes; separate 10 percent ratings for 
hypertension; status post repair of the left knee posterior 
cruciate ligament and medial capsule, with degenerative joint 
disease and chronic pain; bilateral tinea pedis with 
onychomycosis; and status post first right metacarpal bone 
fracture and chronic hand pain with degenerative changes.  
Zero percent ratings have been assigned for a skin disorder 
of the beard, and pulmonary tuberculosis by history.  The 
veteran is service connected for dermatophytosis of the 
thighs evaluated as zero percent disabling.  The veteran's 
combined non-service connected disability rating for pension 
purposes is 60 percent.

2.  The veteran was born in 1944; has a high school education 
and occupational experience working as a truck driver; and he 
is presently employed full-time as a receiver at a lawn 
furniture company.

3.  The veteran's disabilities are not productive of total 
disability and are not sufficient to render the average 
person unable to secure substantially gainful employment.

4.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education, and occupational history.


CONCLUSION OF LAW

The requirements for a permanent and total rating for pension 
purposes have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.342, 4.15, 
4.16, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Medical evidence provided by the Social Security 
Administration reveals that the veteran underwent a repair of 
the left posterior and medial cruciate ligaments in 1979.  
Extensive testing in July 1990 was negative for pulmonary 
tuberculosis and carcinoma of the lung.  In February 1991, he 
complained of headaches.  He reported a cough in May 1992.  
The lungs were clear to auscultation with a rare forced 
expiratory wheeze.  He was treated for viral pharyngitis in 
August 1992.  Treatment records were remarkable for 
complaints of chronic low back pain throughout.  An 
Administrative Law Judge rendered a favorable decision in 
August 1992.

VA treatment records indicate that the veteran was 
hospitalized in July 1990 for complaints of a non-productive 
cough, night sweats, fatigue, and lethargy.  The general 
medical examination was essentially unremarkable except for 
the respiratory complaints.  Physical examination revealed 
that the lungs were clear.  Sputum for the acid-fast bacilli 
was negative, and bronchoscopy was negative for any bronchial 
obstruction.  Testing was negative for fungus or malignant 
cells.  An x-ray study revealed an upper left lobe lesion.  
The VA prescribed medication for pulmonary tuberculosis.  An 
August 1990 VA outpatient record showed that he was still 
taking the medicine.  In October 1990, an x-ray study 
revealed no cavity but just some streak marks.  The lungs 
were clear at that time.  He continued with the medication.  
In December 1990, the lungs were clear and the remainder of 
the physical examination was unremarkable.  He complained of 
a non-productive cough, however, testing was negative for 
tuberculosis.  A pulmonary function test was within normal 
limits. 

In February 1991, the RO denied entitlement to non-service 
connected pension.  In December 1991, the veteran timely 
filed a substantive appeal.  He cited left knee swelling with 
an inability to ambulate; respiratory distress with an 
inability to climb stairs; skin rashes on the lower half of 
his body; and back trouble.

An October 1991 psychological evaluation by Kenneth R. 
Felker, Ph.D., revealed the appellant's primary disorder to 
be alcohol dependence.  He was also observed to function with 
borderline intelligence.

On VA examination in January 1992, the veteran was noted to 
show some scaling and hyperkeratosis of the feet.  The 
examiner noted a history of tuberculosis, however, there were 
no clinical findings.  A chest x-ray study was normal with no 
definite evidence of scarring or infiltrate.  He complained 
of back pain, a torn ligament in the left knee, and an old 
fractured right thumb.  An x-ray study of the right hand was 
normal.  X-ray studies of the lumbar spine and left knee 
revealed arthritis.  The diagnoses were dermatophytosis, 
bilateral tinea pedis, and onychomyosis of the toenails, 
status post inactive tuberculosis with no radiological 
evidence of any lesion, and labile hypertension.

In February 1992, VAMC admitted the veteran for treatment due 
to alcohol and marijuana abuse.  Treatment was provided for 
tinea pedis and low back pain.

In March 1992, the veteran appeared before a hearing officer 
at the RO.  He testified that he had a high school education.  
He also had some computer training and he went to truck 
driving school.  His profession was truck driver.  At the 
time of the hearing, he had been a truck driver for four 
years.  He had to leave his last truck-driving job due to his 
back trouble.  He experienced increasing back pain and leg 
weakness.  He reported that several doctors had diagnosed him 
with disc problems of the lower back.  He described 
intermittent back pain, although sometimes it would force him 
to stay in bed for up to three days.  His neck, wrists and 
hands also reportedly hurt.  He participated in physical 
therapy three times a week, and he exercised twice a day at 
his house.  In 1987 he underwent left knee surgery, however, 
he continued to experience pain in the joint.  He would use a 
cane because occasionally the left knee would give out on 
him.  When the knee would swell, medical personnel would 
drain it, and as a result he would hobble.  He did not like 
to walk, and he could no longer drive due to his physical 
problems.  He took public transportation.  In the last year 
potential employers rejected his applications due to his 
physical problems.  He reported that the Social Security 
Administration had denied him benefits.  He received his 
medical treatment from VA.  His lungs no longer bothered him 
like they used to do.  

The veteran had a VA psychiatric examination in March 1992.  
He reported being anxious and having headaches, insomnia, 
memory problems, nightmares, flashbacks and hallucinations.  
He also admitted to a history of treatment for substance 
abuse.  The diagnosis was chronic, delayed post-traumatic 
stress disorder (PTSD).

According to VA treatment records, he was hospitalized at 
Brecksville Division from June to July 1992, for treatment of 
continuous drug and alcohol dependence.  He attended an 
outpatient program from July to September 1992, and he 
participated in the inpatient program from September to 
December 1992.

According to a December 1992 VA PTSD examination report, the 
veteran indicated that he could not work due to his back, and 
that he received Social Security benefits.  On examination, 
the veteran appeared unconcerned about his drinking problem.  
Occasionally he slept well, but other times he did not.  The 
examiner noted that there was no way to confirm his reported 
stressors.  He showed an infantile, immature attitude without 
constriction of interest or lack of emotional reaction.  He 
did not appear depressed and he was well oriented.  He 
correctly answered mathematical equations and he knew the 
recent presidents of the United States.  The examiner found 
him competent to manage his finances.  The examiner diagnosed 
alcohol addiction that was in remission since June 1992; a 
personality disorder with inadequate, immature and passive-
aggressive elements; a history of back and dermatological 
problems; and a global assessment of functioning score (GAF) 
estimated at 65 to 70.  The examiner opined that any future 
GAF would depend on his ability to control his substance 
abuse problem.

Also in December 1992, VA examined the veteran's skin, and 
back conditions.  He complained of scaling and itching feet.  
Physical examination and color photographs revealed scaling 
on the plantar aspect bilaterally and hyperkeratotic rounded 
lesions on the plantar aspect bilaterally.  The examiner 
observed no nervous manifestations.  The physical examination 
of the spine showed forward flexion to 70 degrees; extension 
and rotation to 20 degrees bilaterally.  Reflexes were 1 to 
2+ and equal.  The diagnoses were dermatophytosis (tinea 
pedis bilaterally and onychomycosis of the toenails) and 
lumbosacral strain.

According to an August 1997 VA examination report, the 
veteran had been employed in utility work since February 
1997.  Any lost time was due to doctor visits.  He reported 
chronic low back and left knee pain.  Hypertension was 
controlled with medication.  He participated in a continuing 
substance abuse treatment program.  On examination, a fungal 
infection was noted on the toenails of both feet, and some 
pitted scars were seen in the beard area.  Early cataracts 
were noted in both eyes.  Extraocular movements were intact.  
Corrected visual acuity was 20/40 in the right eye and 20/30 
in the left eye.  Blood pressure readings were within normal 
limits sitting, recumbent, and standing.  His lungs were 
clear to percussion and auscultation.  A chest x-ray 
examination was normal.  The lumbar spine was not tender or 
deformed.  Range of motion of the lumbar spine was forward 
flexion to 82 degrees, backward extension to 14 degrees, 
bilateral lateral flexion to 27 degrees, and bilateral 
rotation to 28 degrees.  An x-ray examination revealed mild 
degenerative changes at L4-5 and L5-S1, with narrowing 
between L5-S1.  An x-ray examination of the right hand 
revealed an old fracture with slight deformity and 
degenerative changes at the base of the first metacarpal 
bone.  Range of motion of that bone was flexion to 78 
degrees, extension to zero degrees, and function was normal.  
Range of motion of the left knee was flexion to 119 degrees 
and extension to one degree.  An x-ray examination was 
normal.  Straight leg raising and Achilles reflexes were 
normal.  Patella reflexes on the right were 1+ and on the 
left 2+.  Laboratory findings were unremarkable.  The 
diagnoses were chronic low back pain with mild degenerative 
changes; chronic left knee pain, status post injury, status 
post surgery; chronic right hand pain, status post remote 
first metacarpal bone fracture with degenerative changes at 
the bone base; essential hypertension; onychomycosis of the 
toenails; and folliculitis in the beard area.

According to a February 1999 VA orthopedic examination 
report, the veteran worked full-time at "Metal Craft," a lawn 
furniture manufacturer, as a receiver.  The veteran 
complained of pain in the low back that had been gradually 
increasing.  However, he said that the back hindered 
activities only when he put too much stress on it.  A CT scan 
from the 1990s of the lumbar spine showed no disk herniation 
and no spinal stenosis.  There was no mention of arthritis 
except at L4-Sl.  A bone scan dated October 1990 was normal.  
There was no history of paralysis of the lower extremities.  
On examination, his standing posture was normal.  There was 
mild lumbar curve reversal. Renal angle sites were not 
tender.  Forward flexion was to 90 degrees, and backward 
extension and lateral bending to 15 degrees, bilaterally.  
Rotation was easily possible to 30 degrees bilaterally.  He 
complained of low back pain, but it was more like a 
myofascial pain, or it could be secondary to the underlying 
mild spinal arthritic changes, but there was no pain 
radiation.  Straight leg raising test was negative.  X-ray 
findings of the lumbar spine revealed degenerative disk 
disease at L4-S1.  The examiner diagnosed chronic recurrent 
low back pain, dominantly mechanical type; and myofascial 
pain syndrome with accompanying mild degenerative changes L4-
S1.  Functional impairment because of pain and also the 
restricted range of motion, moderate to moderately 
significant.

The February 1999 VA examination report also revealed that 
the veteran's blood pressure was 160/98 and 158/97.  A 
physician was following him for his blood pressure.

The veteran was also noted to have suffered a fracture of the 
base of the first metacarpal on the right in the 1960s.  Open 
reduction was performed at that time.  Later the hardware was 
removed.  Now, although he can move it, it hurts whenever 
pressure or anything was applied like a sudden need to grasp 
or pull something, or if somebody hits it or just touches 
that area it hurts him.  X-ray findings of the hand revealed 
an old fracture at the base of the first metacarpal with 
arthritic changes.  The examiner diagnosed residuals of a 
fractured right, first metacarpal that was healed with 
arthritic changes at the base of the first metacarpal bone, 
with moderate functional impairment.

The examiner stated the veteran had good strength in both 
lower extremities.  His truncal balance was adequate, but his 
low back did get fatigued with too much bending, standing, 
and putting strain on his back because of arthritis in the 
back.  In the upper extremity, there was a painful motion at 
the base of the thumb at the junction of the carpometacarpal 
joint area secondary to an old fracture.  There was no 
incoordination, but the hand fatigued with use.  There was no 
evidence of any joint flare-ups of any arthritis or any other 
kind of inflammation disorders.

According to a VA eye examination dated February 1999, the 
veteran gave a history of seeing spots.  He denied any 
problems except with reading.  His bilateral corrected visual 
acuity was 20/20 for both near and far.  The examiner stated 
that the veteran had large cup disk ratios and was told in 
the past that these may be glaucoma.  Apparently that was 
what he was referring to as spots before his eyes.  
Everything else was negative.  The Humphrey visual fields 
ruled out glaucoma.  The examiner diagnosed that he had 
normal eyes.

A February 1999 VA psychiatric examination reiterated the 
veteran's prior medical records indicated a history of 
alcohol addiction in 1992 and personality disorder with 
passive/aggressive features.  He had a long history of drug 
and alcohol use.  He was presently not under any psychiatrist 
or psychologists care.  The examiner stated that the veteran 
worked full-time and had been on the job for two years.  The 
veteran reported some anxiety on the job, and sometimes he 
would go overboard and lose his temper.  He had no suicidal 
or homicidal ideations, hypervigilance or exaggerated startle 
response.  The veteran was oriented times four, and his 
speech was at a regular rate and rhythm.  His thought content 
was negative for suicidal or homicidal ideations, his thought 
process was coherent, and insight and judgment were fair.  
The examiner diagnosed alcohol dependence in remission; an 
anxiety disorder, not otherwise specified; a history of a 
personality disorder with passive/aggressive features.  The 
examiner assigned a GAF of 60.  In summary, the examiner 
stated that the veteran was able to manage his financial 
affairs, and he was able to obtain substantial gainful 
employment, as evidenced by the fact that he was working now.

Analysis

The Board finds that the veteran's claim for nonservice-
connected pension is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The veteran has presented a claim that 
is not inherently implausible.  

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  The Court has held 
that VA adjudicators, when considering a claim for 
entitlement to non-service-connected pension benefits, must 
consider whether the veteran is unemployable as a result of a 
lifetime disability, i.e., an "objective" standard, or if the 
veteran is not unemployable, whether there exists a lifetime 
disability which would render it impossible for an average 
person to follow a substantially gainful occupation, i.e., a 
"subjective" standard.  38 U.S.C.A. §§ 1502(a)(1), 1521(a); 
38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16, and 4.17.  See also 
Talley v. Derwinski, 2 Vet. App. 282 (1992).

Permanent and total disability for pension purposes is deemed 
to be present if a veteran's disabilities are productive of a 
total schedular rating under the "average person" standard of 
pension eligibility, or the disability ratings meet the 
schedular requirements for the assignment of a total 
disability rating under the "unemployability" standard of 
pension eligibility.  38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 
4.15, 4.16, 4.17.  A permanent and total disability rating 
for pension purposes may also be granted on an extraschedular 
basis if the disability requirements based on the percentage 
standards of the rating schedule are not met, but the veteran 
is found to be unemployable by reason of his or her 
disabilities, age, occupational background and other related 
factors.  38 C.F.R. § 3.321(b)(2).

The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation; Provided, That permanent total disability shall 
be taken to exist when the impairment is reasonably certain 
to continue throughout the life of the disabled person.  The 
following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule.  38 C.F.R. § 
4.15.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of 38 C.F.R. § 4.16 is a requisite.   When the 
percentage requirements are met, and the disabilities 
involved are of a permanent nature, a rating of permanent and 
total disability will be assigned if the veteran is found to 
be unable to secure and follow substantially gainful 
employment by reason of such disability.  38 C.F.R. § 4.17.

In denying entitlement to nonservice-connected pension 
benefits the RO assigned a 30 percent rating for an anxiety 
disorder with a history of a personality disorder with 
passive aggressive features and drug and alcohol dependence 
under 38 C.F.R. § 4.130 (1996) and 38 C.F.R. § 4.132 (1999); 
a 20 percent rating for chronic low back pain with mild 
degenerative changes under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1999); separate 10 percent ratings for hypertension 
under 38 C.F.R. § 4.104, Diagnostic Code 7101 (1999), chronic 
left knee pain with status post repair of the posterior 
cruciate ligament and medial capsule under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999), and chronic right hand pain 
under 38 C.F.R. § 4.71a, Diagnostic Code 5225 (1999); and 
zero percent ratings for a skin disorder of the beard under 
38 C.F.R. § 4.118, Diagnostic Code 7800 (1999), bilateral 
tinea pedis with onychomycosis under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, pulmonary tuberculosis by history under 
38 C.F.R. § 4.97, Diagnostic Code 6731 (1996); 38 C.F.R. § 
4.97, Diagnostic Code 6731 (1999), and a bilateral eye 
disorder under 38 C.F.R. § 4.84a (1999).  The veteran is 
service connected for dermatophytosis of the thighs evaluated 
as zero percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7813 (1999).

Anxiety disorder with a history of a personality disorder 
with passive aggressive features and drug and alcohol 
dependence, alleged as PTSD 

The veteran has been diagnosed with various nonservice-
connected psychiatric conditions.  For rating purposes, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (1999).  
As a result, given that the same rating criteria are applied 
for the veteran's diagnosed psychiatric conditions, and they 
overlap to a great extent, the Board will rate them together 
as one psychiatric disorder.

New rating criteria for psychiatric disabilities have been in 
effect since November 7, 1996. The Board has interpreted the 
claim liberally employing the decision by the United States 
Court of Appeals for Veterans Claims (the Court), in Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  The Board will apply the version most favorable 
to the veteran.

The veteran's anxiety disorder with a history of a 
personality disorder with passive aggressive features and 
drug and alcohol dependence, alleged as PTSD, was originally 
assigned a 30 percent disability rating in accordance with 
the "old" criteria, in effect prior to November 7, 1996, 
pursuant to 38 C.F.R. § 4.132, Diagnostic Codes 9410 and 
9411.  Under the "old" criteria, a 30 percent rating was 
assigned when there was a definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, or when psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  When the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment, a 50 percent rating was warranted.  38 C.F.R. § 
4.132, Code 9410, 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOGCPREC 
9-93 (O.G.C. Prec. 9-93); 59 Fed. Reg. 4752 (1994).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).

Under the "new" diagnostic criteria for psychiatric 
disorders, effective on and after November 7, 1996, the 
veteran's anxiety disorder, alleged as PTSD, was assigned a 
30 percent disability evaluation pursuant to 38 C.F.R. § 
4.130, Diagnostic Codes 9326, 9411, and 9413.  Under the 
"new" criteria, a 30 percent evaluation is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). A 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9326, 
9411, and 9413. 

In assessing the evidence of record, it is important to note 
that the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness." Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  A GAF score of 51-60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).

Here, the record shows that the veteran has had a long 
history of a substance abuse problem.  It is ambiguous 
whether the veteran is currently receiving Social Security 
Administration benefits.  Although, the record shows that the 
Social Security Administration granted him benefits in 1992, 
the veteran has consistently maintained in subsequent 
statements that he was not receiving Social Security 
Administration benefits.  In any event, he is working full-
time now and there is no objective evidence of record to 
demonstrate that the veteran's psychiatric conditions have 
caused him to lose employment or have kept him from obtaining 
employment.  His lowest GAF score has been 60, which was 
assigned in February 1999.  As noted, a GAF score of 60 
represents moderate symptoms.  Carpenter.  Significantly, the 
February 1999 VA examiner found that the veteran was able to 
obtain substantial gainful employment, as evidenced by the 
fact that he was working at the time.  

In applying the evidence of record to the rating criteria, 
the Board finds that the veteran's current level of 
disability equates to a 30 percent rating under both the 
prior and amended regulations.  The veteran's symptomatology 
certainly does not reflect a disability that is more than 
moderate based on the evidence of record.  Nor does the 
veteran exhibit the aforementioned manifestations necessary 
to satisfy the criteria for a rating in excess of 30 percent.

Chronic low back pain with mild degenerative changes

Under 38 C.F.R. 4.71a, Diagnostic Code 5295, a 20 percent 
rating is warranted for a lumbosacral strain manifested by 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating requires severe impairment manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.

In this case the medical evidence documents that the veteran 
has degenerative disc disease of the lower back at L4-S1.  
While the medical evidence of record cumulatively indicates 
that the veteran has moderate to moderately significant 
restricted range of motion and functional impairment due to 
pain, there is no evidence of severe impairment manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, or a marked limitation of forward bending 
in a standing position.  Moreover, abnormal mobility on 
forced motion is not shown.  The medical evidence thus does 
not objectively confirm symptomatology warranting a rating in 
excess of 20 percent under Diagnostic Code 5295.

The Board also has considered whether a higher rating is 
warranted under other provisions or diagnostic codes. Because 
there is evidence that the veteran has limited lumbar spine 
movement, consideration under Diagnostic Code 5292 is 
appropriate. Under 5292 a 30 percent rating is warranted for 
severe limitation of motion and a 20 percent rating is 
warranted for moderate limitation of motion. The evidence 
discloses that the veteran exhibited forward flexion to 90 
degrees, backward extension to 15 degrees, lateral bending to 
15 degrees bilaterally, and rotation to 30 degrees 
bilaterally.  These findings equate to no more than a 
moderate limitation of lumbar spine motion, and they clearly 
do not meet or approximate a severe limitation of lumbar 
spine motion. Therefore, a rating in excess of 20 percent 
under Diagnostic Code 5292 is not warranted.

The Board notes that Diagnostic Code 5292 contemplates pain 
on motion.  Therefore, a separate evaluation for pain is not 
applicable because the veteran's pain has been considered in 
the assignment of the current 20 percent evaluation.  See 38 
C.F.R. 4.40, 4.45, 4.59 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  Moreover, even if the Diagnostic Code did 
not consider pain there is no disuse atrophy or 
incoordination on use to justify an increased rating under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.

Hypertension

In this case, the RO evaluated the veteran under Diagnostic 
Code 7101, for hypertension.  Effective January 12, 1998, the 
VA revised the criteria for evaluating hypertension. 62 Fed. 
Reg. 65207-224 (1997).  The Board notes that the RO evaluated 
the veteran's claim under both the old and new rating 
criteria.  Karnas v., 1 Vet. App. 312 - 330. 

Under the provisions of the Rating Schedule in effect prior 
to January 12, 1998, hypertensive vascular disease (essential 
arterial hypertension) manifested by diastolic pressure 
predominantly 110 or more with definite symptoms warranted a 
20 percent evaluation. Diastolic pressure predominantly 100 
or more warranted a 10 percent evaluation.  A note provided 
that when continuous medication was necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
would be assigned. 38 C.F.R. § 4.104, Diagnostic Code 7101.

Based on a thorough review of the evidence, the Board finds 
that a rating in excess of 10 percent for hypertension is not 
warranted.  Although the medical records provide numerous 
blood pressure readings for the veteran these records are 
negative for diastolic readings predominantly 110 or greater.  
Accordingly, an evaluation in excess of 10 percent for 
hypertension, prior to January 12, 1998, is denied.

Under the provisions of the rating schedule effective January 
12, 1998, a 20 percent evaluation is assignable for 
hypertension when the diastolic pressure is predominantly 110 
or more, or when systolic pressure is predominantly 200 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Based on a thorough review of the evidence, the Board 
likewise finds that a rating in excess of 10 percent for 
hypertension is not warranted pursuant to the amended 
regulations.  As is evident from the medical records 
previously discussed the appellant's diastolic pressure 
levels preclude an increased rating under the new 
regulations, and as a systolic reading of 200 or greater has 
never been recorded, let alone recorded on a persistent 
basis, it follows that a rating in excess of 10 percent is 
not warranted. 

Chronic left knee pain with status post repair of the 
posterior cruciate ligament and medial capsule

The veteran's chronic left knee pain with status post repair 
of the posterior cruciate ligament and medial capsule is 
currently rated as 10 percent disabling under Diagnostic Code 
5257, which is assigned for slight recurrent subluxation or 
lateral instability, a 20 percent rating is assigned for 
moderate recurrent subluxation or lateral instability. 38 
C.F.R. § 4.71a, Diagnostic Code 5257.

In a VA General Counsel precedent opinion with VAOPGCPREC 23- 
97 (O.G.C. Prec. 23-97); 62 Fed.Reg. 63604 (1997), it was 
determined that where, as in the instant case, a knee 
disorder is already rated under Diagnostic Code 5257, a 
separate rating may be considered under Diagnostic Codes 
5003, 5010 where limitation of motion under Diagnostic Code 
5260 or 5261 meets the criteria for a zero percent rating. If 
the veteran does not at least meet the criteria for a 
noncompensable evaluation under either of those two codes, 
there is no additional disability for which a rating may be 
assigned. 

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is available for flexion of a leg limited to 45 
degrees; and a 20 percent evaluation is available where 
flexion is limited to 30 degrees.  Under Diagnostic Code 
5261, a 10 percent disability evaluation is available for 
extension of a leg limited to 10 degrees; and a 20 percent 
evaluation is available for extension of a leg limited to 15 
degrees. 38 C.F.R. § 4.71a, 5260, 5261.

With respect to the rating warranted for any instability of 
the left knee, the Board finds that an increased rating for 
instability of the right knee is not warranted because there 
is no medical evidence of moderate recurrent subluxation or 
lateral instability.  Hence, an increased rating is not 
warranted under Diagnostic Code 5257.

The Board finds, however, that because the VA outpatient x-
ray studies have consistently shown degenerative joint 
disease of the left knee with complaints of pain and 
objective evidence of reduced flexion that the veteran is 
entitled to a separate 10 percent disability rating under 
Diagnostic Codes 5003 and 5060.  38 C.F.R. §§ 4.40, 4.45, see 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Hence, a 
separate 10 percent rating for painful arthritis is warranted 
for the left knee.  Diagnostic Codes 5003 and 5060.  

The Board finds, however, that a rating in excess of 10 
percent would not be warranted under Diagnostic Codes 5260 or 
5261 because the left knee extension is not limited to 15, 
and the flexion is not limited to 30 degrees.  Moreover, 
functional impairment due to pain does not warrant a rating 
in excess of 10 percent because there is no competent 
evidence of disuse atrophy, incoordination on use, or other 
objective pathology to justify an increased rating under 38 
C.F.R. §§ 4.40, and 4.45.

Chronic right hand pain

One of the criteria used to determine the severity of the 
veteran's chronic right hand pain is listed at 38 C.F.R. § 
4.71a, Code 5225.  This code provides for a maximum 10 
percent rating for ankylosis - meaning complete bony fixation 
of the joint of the finger in a stationary position (either 
favorable or unfavorable).  Given that ankylosis is not 
shown, a rating in excess of 10 percent is not warranted. 
Furthermore, while the veteran contends that he experiences 
functional impairment due to right hand pain, the Board notes 
that the DeLuca standards do not apply when a veteran is at 
the maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Hence, the Board finds that a rating in 
excess of 10 percent is not warranted. 




Skin disorder of the beard

According to the Rating Schedule, disfiguring scars of the 
head, face or neck warrant a noncompensable evaluation if the 
disfigurement is slight. Moderate disfigurement warrants a 10 
percent evaluation 38 C.F.R. § 4.118, Diagnostic Code 7800.

Based on a thorough review of the record, the Board finds 
that the evidence is against a 10 percent evaluation for the 
veteran's a skin disorder of the beard as the competent 
medical evidence does not show that the scar results in 
moderate disfigurement.  In this respect, there is no 
evidence of moderate disfigurement and no impairment of 
facial function has been demonstrated.  Finally, there is no 
evidence that the scar is tender, painful, or poorly 
nourished. Indeed, the veteran himself reports that the scar 
is asymptomatic.  Accordingly, a compensable evaluation for 
scar, residual tooth extraction and abscess is denied.

Bilateral tinea pedis with onychomycosis

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
38 C.F.R. § 4.20 (1999).  In this regard, the RO rated the 
veteran's bilateral tinea pedis with onychomycosis under 38 
C.F.R. § 4.118, Diagnostic Code 7806 for eczema.

Under the Rating Schedule, a noncompensable evaluation is 
warranted for eczema with slight, if any, exfoliation, 
exudation or itching, if on a non-exposed surface or small 
area.  A 10 percent evaluation is warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; and a 30 percent evaluation 
requires exudation or constant itching, extensive lesions, or 
marked disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 
7806.

Based on a thorough review of the evidence, the Board finds 
that the evidence supports a 10 percent evaluation for 
bilateral tinea pedis with onychomycosis under Diagnostic 
Code 7806.  According to the December 1992 VA examination 
report, physical examination and color photographs revealed 
scaling on the plantar aspect bilaterally and hyperkeratotic 
rounded lesions on the plantar aspect bilaterally.  The 
veteran maintains that this condition continues to bother 
him.  Therefore, the Board finds that a 10 percent evaluation 
is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

An evaluation in excess of 10 percent is, however, not 
warranted. In this regard, the Board notes that the evidence 
does not show that the disorder is manifested by exudation or 
constant itching, extensive lesions, or marked disfigurement, 
as required for a 30 percent evaluation under Diagnostic Code 
7806.

Pulmonary tuberculosis by history

Historically, the veteran was found to have pulmonary 
tuberculosis.  The veteran's service-connected pulmonary 
tuberculosis is evaluated under 38 C.F.R. § 4.97, Diagnostic 
Code 6731.  The Board notes that the evaluative criteria of 
Diagnostic Code 6731 were amended during the pendency of this 
claim.  Therefore, the Board has considered both the criteria 
applicable when the veteran initiated his claim as well as 
the current criteria. The version must favorable to the 
evaluation of the veteran's claim will be applied.  Karnas.

At the time the veteran submitted his claim in 1991, and 
thereafter until October 7, 1996, Diagnostic Code 6731 
provided a noncompensable evaluation for healed pulmonary 
tuberculosis lesions with minimal or no symptoms.  If the 
residuals were definitely symptomatic with pulmonary fibrosis 
and moderate dyspnea on extended exertion, the disability 
would be rated at 10 percent. 38 C.F.R. § 4.97, Diagnostic 
Code 6731 (1996).

Effective October 7, 1996, Diagnostic Code 6731 provides that 
residuals of chronic, inactive PTB will be rated as 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis. 38 C.F.R. § 4.97 (1997). The general rating 
formulas for restrictive lung disease, chronic bronchitis, or 
emphysema (Diagnostic Codes 6600, 6603, 6840-6847) provide 
that a compensable, 10 percent evaluation, is warranted with 
Forced Expiratory Volume in one second (FEV-1) of 71 to 80 
percent predicted, or a ratio of FEV-1 to Forced Vital 
Capacity (FEV-1/FVC) of 71 to 80 percent predicted, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.

After considering the evidence, the Board is unable to find a 
basis for assigning a 10 percent rating at anytime.  The 
preponderance of the evidence effectively shows that the 
veteran's respiratory condition has been inactive and with no 
symptoms.  Extensive testing in July 1990 was negative for 
pulmonary tuberculosis.  

Although the veteran was hospitalized in July 1990 for 
complaints of a non-productive cough, night sweats, fatigue, 
and lethargy, and while VA prescribed medication for 
pulmonary tuberculosis at that time, there has been no 
showing of continued disability and there is no medical 
evidence of impairment of health, either in 1991 or at any 
other time during the pendency of this appeal, that is 
specifically attributable to the veteran's tuberculosis.  
Therefore, there is no basis for assigning a compensable 
rating.

Eyes

With respect to the veteran's claimed various eye disorders, 
the most recent VA eye examination in February 1999 showed 
corrected visual acuity was 20/20, bilaterally, which is 
considered normal.  38 C.F.R. § 4.84a.  Examination did not 
reveal any visual defect.  Without evidence of a current 
disability, there is no basis for a 10 percent rating.





Service-connected dermatophytosis of the thighs

The veteran's dermatophytosis is evaluated under 38 C.F.R. § 
4.118, Diagnostic Code 7813.  Under the Rating Schedule, a 10 
percent evaluation is warranted for exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
38 C.F.R. § 4.118, Diagnostic Code 7813.

Based on a thorough review of the evidence, the Board finds 
that the evidence does not warrant a 10 percent evaluation 
for dermatophytosis.  The recent medical evidence of record 
does not show that the veteran has experienced exfoliation, 
exudation or itching of the thighs.  Therefore, a 10 percent 
rating is not warranted.


Conclusion

With respect to making an objective determination of total 
disability for pension purposes the Board has undertaken the 
foregoing review and finds that the combined rating assigned 
in consideration of these disabilities is 60 percent.  38 
C.F.R. § 4.25 (1999).  Accordingly, a permanent and total 
disability rating under the provisions of 38 C.F.R. § 4.15 is 
not in order on an objective basis.

In addition, the veteran is without a single ratable 
disability at 60 percent or more, and without at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Given the foregoing consideration (and even 
assuming, without conceding, that each of the veteran's 
nonservice-connected disabilities is permanent in accordance 
with 38 C.F.R. § 4.17), the veteran does not satisfy the 
criteria provided by 38 C.F.R. §§ 4.16 and 4.17 for a 
permanent and total disability rating for pension purposes.

Since the veteran's disabilities do not meet the threshold 
requirements of 38 C.F.R. § 4.17, as applied to pension cases 
through 38 C.F.R. § 4.16, the Board must further determine 
whether the veteran would be eligible for pension benefits on 
the basis of subjective criteria, see Brown v. Derwinski, 2 
Vet. App. 444 (1992), including consideration of a claimant's 
age, education and occupational history, and unusual physical 
and mental defects.  Such subjective standard mandate of 38 
U.S.C.A. § 1521(a) is created by 38 C.F.R. § 4.17 and § 
3.321(b)(2) being read together.  See Talley.

With respect to the subjective factors bearing on the 
veteran's possible entitlement to pension benefits, the Board 
notes that according to the DD 214, he was born in 1944.  
According to his testimony, he claimed to have completed high 
school, and he worked essentially as a truck driver.  He also 
indicated that he could no longer drive a truck or do any 
other work in his profession due to back pain. 

It is important to note, however, that the VA examination 
reports of record are negative for any finding that the 
veteran was totally disabled or unable to work due to his 
disabilities.  That is, no examiner has found that all jobs 
available in the national economy which are consistent with 
the appellant's age, education, and occupational experience 
are precluded because of the disabilities discussed above.  
Moreover, the veteran has been employed full-time for several 
years, according to the August 1997 and February 1999 VA 
examinations.  Furthermore, he has not provided any evidence 
to dispute his employment or to suggest that he is currently 
anything other than substantially and gainfully employed.  
Accordingly, entitlement to a permanent and total rating for 
pension purposes is denied.  38 U.S.C.A. §§ 1502, 1521, 5107; 
38 C.F.R. §§ 3.321, 3.340, 3.342, and Part 4.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).



ORDER

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 
  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

